DETAILED ACTION
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 9, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Song et al. (US 2016/0379268 A1).

With respect to claim 1, Song discloses: a method for pushing information (i.e., analyzing user behavior to improve pertinence of objects which the advertisement is pushed in Song, ¶0006), comprising:
determining attribute information associated with a user based on acquiring a user identification (i.e., determining user tag based on users' registration data and behavior data with a data source in Song, ¶0047);

determining a classification of information among a plurality of classifications of information to be pushed based on the attribute category, wherein the classification of information matches the attribute category (i.e., determining a target user group classification for advertisements to push based on the maternal and baby e-commerce category matching audience characteristic in Song, ¶0056);
analyzing attribute data included in the attribute information and obtaining an analysis result, and determining a content among a plurality of contents included in the classification of information based on the analysis result, wherein the content matches the analysis result (i.e., analyzing user behavior including purchase of products, posting content, etc., to determine user gender and/or interest category and pushing advertisements with pertinence to identified users in Song, ¶0056); and
pushing the content to a user terminal device corresponding to the user identification (i.e., target user group is pushed the advertisements pertinent to user characteristics in Song, ¶0056).

With respect to claim 2, Song discloses: the method according to claim 1, wherein the attribute information includes information associated with at least one of a balance, a recharge frequency, a recharge amount, a consumption frequency, a consumption amount, a reading duration, a number of participation in activities, or information content that has been pushed (i.e., user tags associated with number of online shopping transactions, or number of online shopping browsing sessions in Song, ¶0120).

With respect to claim 3, Song discloses: the method according to claim 2, wherein when the attribute information includes a plurality of types of information (i.e., user characteristics is based on a plurality of types of data in each data source in Song, ¶0044), the determining an attribute category corresponding to the attribute information further comprises: determining an attribute subcategory corresponding to each of the plurality of types of information (i.e., behavior data further categorized by the data source which is further assigned a weight when combining to determine its corresponding category for pushed content in Song, ¶0044); and
determining the attribute category corresponding to the attribute information by combining each attribute subcategory corresponding to each of the plurality of types of information (i.e., matching audience characteristic with keyword matching of user tags and the respective weight of the corresponding data source to determine if user fits audience criteria in Song, ¶0118-0119).

With respect to claim 8, the limitation(s) of claim 8 are similar to those of claim(s) 1.  Therefore, claim 8 is rejected with the same reasoning as claim(s) 1.
With respect to claim 9, the limitation(s) of claim 9 are similar to those of claim(s) 2.  Therefore, claim 9 is rejected with the same reasoning as claim(s) 2.
With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 3.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 3.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 1.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0379268 A1) in view of Koosel et al. (US 2012/0330960 A1).

With respect to claim 4, Song discloses: the method according to claim 1, wherein the plurality of classifications of information to be pushed comprise at least one of a book information classification, a points information classification, a physical item information classification (i.e., advertisement e-commerce category pertaining to maternal/baby products in Song, ¶0056), an electronic coupon information classification, a welfare card information classification, a recharge preferential information classification, an activity information classification, or a reading authority information classification (i.e., classification of pertinent advertising to push is related to user behavior associated with maternal or baby products/activities in Song, ¶0056); and
wherein the determining the classification of information among the plurality of classifications of information to be pushed based on the attribute category further comprises determining the classification of information that matches the attribute category based on a first predetermined mapping table (i.e., determine the audience category for maternal/baby based on matching user tags, from user behavior, with a keyword list in Song, ¶0111-0118).
Song discloses a keyword list can be referenced to match user traits to a category pertaining to advertisement subject matter to be pushed (¶0111-0118).  Song do(es) not explicitly disclose the 
Based on Song in view of Koosel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Koosel to improve upon those of Song in order to improve data organization and presentation via an interface to customize and arrange data along a new dimension to present a different perspective of the data.

With respect to claim 5, Song discloses: the method according to claim 1, wherein the analyzing attribute data included in the attribute information and obtaining an analysis result and determining a content among a plurality of contents included in the classification of information based on the analysis result further comprises: determining a range of the attribute data and determining the content corresponding to the range of the attribute data based on a second predetermined mapping table (i.e., determining a range corresponding to user trait such as age based on setting a characteristic distribution range for a set of user characteristics and further filter to determine the target user group corresponding to the audience category in Song, ¶00087-0090).
Song discloses a keyword list can be referenced to match user traits to a category pertaining to advertisement subject matter to be pushed (¶0111-0118).  Song do(es) not explicitly disclose the following.  Koosel, in order to improve data organization and presentation via an interface to customize and arrange data along a new dimension to present a different perspective of the data (¶0006), 
Based on Song in view of Koosel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Koosel to improve upon those of Song in order to improve data organization and presentation via an interface to customize and arrange data along a new dimension to present a different perspective of the data.

With respect to claim 6, Song discloses: the method according to claim 5, wherein when the attribute information includes a plurality of types of information, the determining a range of the attribute data and determining the content corresponding to the range of the attribute data based on a second predetermined mapping table further comprises: determining a range of attribute data contained in each of the plurality of types of information (i.e., determining an age range corresponding to user trait such as age  to determine the target user group corresponding to the audience category in Song, ¶00087-0090); and
determining the content based on the range of attribute data contained in each of the plurality of types of information and a weight corresponding to each of the plurality of types of information. (i.e., categorizing content to be pushed based on an audience category corresponding to user characteristics that are weighted from different types of data from multiple data sources, further filtering target users based on set ranges of the user characteristics such as age range in Song, ¶0044, ¶00087-0090).


With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 5.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 5.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 6.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 6.


Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0379268 A1) in view of Hung et al. (US 2014/0024335 A1).

With respect to claim 7, Song discloses analyzing user behavior including purchase of products, posting content, etc., to determine user gender and/or interest category and pushing advertisements with pertinence to identified users (¶0056).  Song do(es) not explicitly disclose the following.  Hung, in order to improve context around detecting device parameters and usage for pushing promotional messages beyond just leveraging location/proximity data (¶0006), discloses: the method according to claim 1, wherein the determining attribute information associated with a user based on acquiring a user identification further comprises at least one of: in response to receiving a request for pushing messages, acquiring the user identification included in the request for pushing messages and determining the attribute information corresponding to the user identification, wherein the request for pushing messages is trigger by the user via a preset interface (i.e., device registers with identification data to receive push messages where the identification data is stored in a device list, the device generating a message from interface of game/reading/browsing software in Hung, ¶0026, ¶0013-0015);

wherein the predetermined condition comprises at least one of a user reading up to a chapter of an electronic book with a reading abandonment probability greater than a predetermined threshold, a user reading duration exceeding a predetermined reading duration (i.e., capturing information including a retention on a page of an e-book or webpage useful for presenting an advertisement of interest to the user in Hung, ¶0015), or a user reading a chapter reaching a predetermined chapter (i.e., capturing the read reaching a page number or specific section of a book in order to push an advertisement of interest to the user, wherein chapter corresponds to a range page or page numbers in Hung, ¶0043).
Based on Song in view of Hung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hung to improve upon those of Song in order to improve context around detecting device parameters and usage for pushing promotional messages beyond just leveraging location/proximity data.

With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 7.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
3/12/2022

/S. L./Examiner, Art Unit 2447  

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447